Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US 2005/0093176, as disclosed in previous office action).
20 As for claim 10, Hung et al. disclose in (attached) Fig. 3A and the related text a connecting structure of a conductive layer, comprising: 
a first conductive layer 38; 
a first insulating layer I1 disposed on the first conductive layer 38 and including a first opening (opening between I1) overlapping the first conductive layer (fig. 3A); 
a connecting conductor 26/40 disposed on the first insulating layer I1 and connected to the first 25conductive layer 38 through the first opening (fig. 3A); 
an insulator island IS disposed on the connecting conductor 26/40 disposed in the first opening (fig. 3A); 

a second conductive layer 32 disposed on the second insulating layer 30 and connected to a 30connecting electrode (upper portion of 32) through the second opening (fig. 3A), 
wherein the connecting conductor 26/40 includes:  10Attorney Docket No. 8071-910 (OPP20174548US) 
a first portion P1 disposed on the first insulating layer I1, a second portion P2 disposed on a lateral surface of the first opening, and a third portion P3 connected to the first conductive layer 38 (fig. 3A)
wherein a lower surface of the insulator island IS contacts the third portion P3 of the connecting conductor 26/40. 

    PNG
    media_image1.png
    311
    820
    media_image1.png
    Greyscale


As for claim 12, Hung et al. disclose the connecting structure of the conductive layer of claim 10, wherein 25the insulator island IS is disposed on the third portion P3 (see fig. 3A).  



As for claim 14, Hung et al. disclose the connecting structure of the conductive layer of claim 10, wherein the second opening 31 overlaps some of the first portion P1 (see fig. 3A).  
  
As for claim 16, Hung et al. disclose the connecting structure of the conductive layer of claim 10, wherein the second conductive layer 32 includes: a fourth portion (left upper portion of 32) disposed on the second insulating layer, 10a fifth portion (right upper portion of 32) disposed on a lateral surface of the second opening, and a sixth portion (lower portion of 32) connected to the first portion P1 (fig. 3A).  

As for claim 17, Hung et al. disclose the connecting structure of the conductive layer of claims 16, wherein the sixth portion (lower portion of 32) is disposed on some of the first portion P1 and on the insulator island IS (fig. 3A).  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2005/0093176) in view of Kudo et al. (US 6,417,116, as disclosed in previous office action).).
As for claims 1 and 11, Hung et al. disclose in (attached) Figs. 3A and the related text a connecting structure of a conductive layer, comprising: 
a first conductive layer 38;  
5a first insulating layer I1 disposed on the first conductive layer 38 and including a first opening (opening between I1) overlapping the first conductive layer 38 (FIG. 3A); 
a connecting conductor 26/40 disposed on the first insulating layer I1 and connected to the first conductive layer 38 through the first opening (FIG. 3A); 
an insulator island IS disposed on the connecting conductor 26/40 disposed in the first opening (FIG. 3A), wherein an uppermost surface of the insulator island IS and an upper surface of the connecting conductor 26/40 are coplanar (fig. 3A);  
10a second insulating layer 30 disposed on the first insulating layer I1 and including a second opening 31 overlapping the connecting conductor 26/40 and the insulator island IS (FIG. 3A); and 
a second conductive layer 32 disposed on the second insulating layer 30 and connected to a connecting electrode (upper portion of 32) through the second opening (FIG. 3A), 

Hung et al. do not disclose a sum of a thickness of the first insulating layer and a thickness of the second 15insulating layer is greater than or equal to µm, and each of the thicknesses of the first and second insulating layers is less than 1 µm. 
Kudo et al. disclose in Figs. 5A-5N and the related text a sum of a thickness of the first insulating layer 43/44 and a thickness of the second 15insulating layer 48 is greater than or equal to 1 µm (col. 8 lines 4-7 and 19-21 of Kudo et al. disclose the first insulating layer 43 and 44 having a thickness of 400 nm + 100 nm = 500 nm and col. 9 lines 1-6 of Kudo et al. disclose the second insulating layer 47/48 having a thickness of 200 nm + 500 nm = 700 nm, therefore Kudo et al. disclose a sum of a thickness of the first insulating layer 43/44 and a thickness of the second 15insulating layer 47/48 is greater than to 1 µm (which is equal to 1200nm)), and 
each of the thicknesses of the first and second insulating layers is less than 1 µm (col. 8 lines 4-7 and 19-21 of Kudo et al. disclose the first insulating layer 43 and 44 having a thickness of 400+100=500 nm and col. 9 lines 1-6 of Kudo et al. disclose the second insulating layer 47/48 having a thickness of 200+500=700 nm).
Kudo et al. and Hung et al. are analogous art because they both are directed interconnection structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hung et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hung et al. to include a sum of a thickness of the first 

As for claim 2, Hung et al. disclose the connecting structure of the conductive layer of claim 1, wherein the connecting conductor 26/40 includes:  20a first portion P1 disposed on the first insulating layer I1, a second portion P2 disposed on a lateral surface of the first opening, and a third portion P3 connected to the first conductive layer 38.  

As for claim 3, Hung et al. disclose the connecting structure of the conductive layer of claim 2, wherein 25the insulator island IS is disposed on the third portion P3 (see fig. 3A).  

As for claim 4, Hung et al. disclose the connecting structure of the conductive layer of claim 3, wherein an extension line (upper line) of an upper surface of the insulator island IS is the same as an extension line (upper line) of an upper surface of the first portion P1 (see fig. 3A).  

As for claim 5, Hung et al. disclose the connecting structure of the conductive layer of claim 4, wherein the second opening 31 overlaps some of the first portion P1 (see fig. 3A).  



As for claim 22, Hung et al. disclose the connecting structure of the conductive layer of claim 1, wherein a width of the insulator island (portion of 24 that forms between 26) is smaller than a width of the first conductive layer 38 (Fig. 3A).

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. in view of Kudo et al. and Takano et al. (US 2017/0367197, as disclosed in previous office action).).
As for claims 6 and 15, Hung et al. disclose substantially the entire claimed invention as applied in claims 6 and 10, except 5a width of the first opening is substantially the same as that of the second opening.  
Takano et al. teach in figs. 5a-5b and the related text a width of the first opening (that forms in insulating layer 11) is substantially the same as that of the second opening (that forms in insulating layer 1). 
Kudo et al. and Takano et al. are analogous art because they both are directed interconnection structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kudo et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kudo et al. to include a width of the first opening is 

As for claim 7, Hung et al. disclose the connecting structure of the conductive layer of claim 6, wherein the second conductive layer 32 includes: a fourth portion (left upper portion of 32) disposed on the second insulating layer, 10a fifth portion (right upper portion of 32) disposed on a lateral surface of the second opening, and a sixth portion (lower portion of 32) connected to the first portion (fig. 3A).  

As for claim 8, Hung et al. disclose the connecting structure of the conductive layer of claims 7, wherein the sixth portion (lower portion of 32) is disposed on some of the first portion and on the insulator island (fig. 3A).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. in view Kudo et al. and Isono (US 2005/0070086, as disclosed in previous office action).).
As for claim 9, Hung et al. disclose the connecting structure of the conductive layer of claim 1, wherein the insulator island IS include silicon-base dielectric (¶0046).  
Hung et al. do not disclose the second insulating layer and the insulator island include substantially the same material. 
Isono teaches in Figs. 2a-2f and the related text second insulating layer 115 and the insulator island 114 include substantially the same material (¶0077 and 0080).
Kudo et al., Hung et al. and Isono are analogous art because they both are directed interconnection structures and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kudo et al. to include the second insulating layer and the insulator island include substantially the same material as taught by Isono, in order to achieved the property of insulating materials. 

Response to Arguments
Applicant's response filed on 11/16/2020 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs 9-10, with respect to the rejection of claim 10 that Hung does not disclose “a low surface of an insulator island contacts a third portion of a connecting conductor” have been fully considered but they are not persuasive in view of the following reasons. 
Fig. 3A of Hung et al. clearly teach a low surface of an insulator island IS contacts a third portion P3 of a connecting conductor 26/40 (see attached Fig. 3A).  
Applicant’s arguments, see pgs 11-12, with respect to the rejection of claim 10 that Hung does not disclose “a portion of the connecting conductor is disposed under the insulator island” have been fully considered but they are not persuasive in view of the following reasons. 
Fig. 3A of Hung et al. clearly teach a portion (40 of the third portion P3) of the connecting conductor 26/40 is disposed under the insulator island IS (see attached Figs. 3A). 

In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.